UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6289



JERELL SMALLWOOD,

                                            Petitioner - Appellant,

          versus


S. K. YOUNG,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis III, Senior
District Judge. (1:05-cv-00874-TSE)


Submitted:   June 20, 2007                  Decided:   July 11, 2007


Before WILLIAMS, Chief Judge,      WILKINSON,   Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerell Smallwood, Appellant Pro Se. Stephen R. McCullough,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerell Smallwood has filed a motion for a certificate of

appealability in this court in order to appeal the district court’s

dismissal of his 28 U.S.C. § 2254 petition.              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Smallwood has not made the requisite

showing. Accordingly, we deny Smallwood’s motion for a certificate

of appealability and dismiss his appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED




                                   - 2 -